Citation Nr: 0028967	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  99-08 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for bipolar disorder as 
secondary to service-connected psychophysiological 
cardiovascular reaction with hypertension.

2.  Entitlement to an increased rating for 
psychophysiological cardiovascular reaction with 
hypertension, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1966 to 
July 1968.

This matter arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.


FINDINGS OF FACT

1.  There is no competent medical evidence of a nexus between 
the veteran's bipolar disorder and his service-connected 
psychophysiological cardiovascular reaction with 
hypertension.

2.  The veteran's psychophysiological cardiovascular reaction 
with hypertension is manifested by diastolic pressure which 
is predominantly less than 110 and systolic pressure which is 
predominantly less than 200 with continuous medication 
required for control.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bipolar disorder as secondary to the service-connected 
psychophysiological cardiovascular reaction with hypertension 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for an evaluation in excess of 10 percent 
for psychophysiological cardiovascular reaction with 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.104, Diagnostic Code 7101 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Secondary Service Connection For Bipolar Disorder

The veteran contends that his bipolar disorder is related to 
his service-connected psychophysiological cardiovascular 
reaction with hypertension.  In particular, the veteran 
asserts an etiological relationship between his bipolar 
disorder and medication prescribed and taken (reserpine) for 
his service-connected disability.

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show: (1) that a current disability exists, and (2) that 
the current disability was either (a) caused by or (b) 
aggravated by a service-connected disability.  See 38 C.F.R. 
§ 3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).

A claim for secondary service connection, like all claims, 
must be well-grounded.  See Locher v. Brown, 9 Vet. App. 535, 
538-40 (1996); Reiber v. Brown, 7 Vet. App. 513, 516 (1995).  
To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, the veteran must present 
medical evidence to render plausible a connection or 
relationship between the service-connected disorder and the 
new disorder.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994).

The veteran's service medical records show a notation of 
nervousness in December 1967, and multiple elevated blood 
pressure readings.  His psychiatric system was evaluated as 
normal on his July 1968 service separation examination and he 
was referred for further consultation regarding the high 
blood pressure.  A VA psychiatric examination in January 1969 
found that he had a psychoneurosis in the form of a 
psychophysiological cardiovascular reaction resulting in 
hypertension.  He was granted service connection for 
psychophysiological cardiovascular reaction with hypertension 
in a May 1969 rating decision.

Private medical records show that the veteran was first 
hospitalized for a psychiatric disability (depressive 
neurosis) in June 1977.  Following a suicide attempt in 
November 1977, he was diagnosed as having manic depressive 
illness (bipolar disorder), which continues to be his 
diagnosis as reflected in both VA and private medical records 
from 1996 through 1999.  However, notwithstanding the 
veteran's assertion that medicine prescribed for hypertension 
(reserpine) in 1977 led to the development of his bipolar 
disorder, there is no medical evidence to support his theory.  
None of the records associated with his psychiatric 
hospitalizations and ongoing treatment have suggested such a 
relationship, and no physician has indicated a relationship 
between the veteran's bipolar disorder and medication taken 
for his service-connected disability.  The veteran's 
contentions, unsupported by medical evidence, do not suffice 
to make his service connection claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995) (holding 
that laypersons are not competent to offer medical opinions).

Moreover, although a January 1999 VA mental disorders 
examination report noted the development of symptoms 
associated with bipolar disorder beginning with the veteran's 
psychiatric admission in 1977, the examiner did not suggest a 
relationship between the veteran's psychophysiological 
cardiovascular reaction with hypertension and his bipolar 
disorder.  Indeed, with regard to the veteran's assertion of 
a relationship between his bipolar disorder and medication 
prescribed and taken for his service-connected disability, 
the examiner commented as follows:

The veteran raised the issue of whether 
the reserpine that he went on in 1977 
could have produced his illness that 
bothered him for many years after that 
and has been more serious recently.  In 
this examiner's opinion, the answer is 
no.  There is evidence that reserpine 
produces depression and this was the 
reason that it was taken off the market, 
but any depression induced by reserpine 
should remit when the reserpine is 
stopped as it was in 1977.  Also, the 
veteran's illness is bipolar disorder and 
this has not been known to be produced by 
use of reserpine.

Accordingly, as the veteran has not presented any competent 
medical evidence that he currently suffers from bipolar 
disorder as a result of a service-connected disability, his 
claim for service connection for bipolar disorder is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a). 

Although the Board considered and denied this appeal on a 
ground different from that of the RO, the appellant has not 
been prejudiced by the decision.  This is because in assuming 
that the claim was well grounded, the RO accorded the 
claimant greater consideration than his claim in fact 
warranted under the circumstances.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).   

By this decision, the Board is informing the veteran that 
competent medical evidence of a current disability and 
causation is required to render his claim well-grounded.  See 
38 U.S.C.A. § 5103(a) (West 1991); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  Further, the Board is aware of no 
circumstances in this matter which would put VA on notice 
that relevant evidence may exist or could be obtained, which, 
if true, would make the claim for service connection 
plausible.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).

II.  Increased Rating For Psychophysiological Cardiovascular 
Reaction With Hypertension.

The veteran asserts that his psychophysiological 
cardiovascular reaction with hypertension is more disabling 
than currently evaluated.  A mere allegation that a service-
connected disability has become more severe is sufficient to 
establish a well-grounded claim for an increased rating.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. 
Derwinski, 2 Vet. App 629, 632 (1992).  Accordingly, the 
Board finds that the veteran's claim for an increased rating 
is well-grounded within the meaning of 38 U.S.C.A. § 5107(a).

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a).  The 
Board finds that all relevant facts have been properly 
developed, and that no additional action is necessary to meet 
the duty to assist the veteran.  See 38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The veteran was granted service connection for 
psychophysiological cardiovascular reaction with hypertension 
in May 1969, with an initial evaluation of 10 percent, which 
has been continued to date.  The veteran filed this claim for 
an increased evaluation for hypertension in October 1998.

Private medical records from 1996 show that the veteran's 
blood pressure readings ranged from 96/70 to 162/100 without 
complaint or treatment other than prescribed medication.  In 
January 1999, the veteran was afforded a VA heart 
examination.  He denied chest pain, and there was no 
paroxysmal nocturnal dyspnea, orthopnea, edema, palpitations, 
or syncope.  The veteran noted rare dizzy spells and 
headaches.  He had smoked more than one package of cigarettes 
per day for 38 years.  His blood pressure was 145/95 in the 
sitting position with a pulse of 80, 155/95 in the standing 
position with a pulse of 85, and 145/95 in the supine 
position after rest with a pulse of 80.  There was no venous 
distention or adenopathy; the carotid pulse contour appeared 
normal.  The heart did not appear to be enlarged and the 
rhythm was regular.  The diagnosis was hypertension, mild, on 
treatment.

Under the criteria for rating hypertension, a 10 percent 
evaluation is assigned where diastolic pressure is 
predominantly 100 or more, or systolic pressure is 
predominantly 160 or more, or the individual has a history of 
diastolic pressure predominantly 100 or more and requires 
continuous medication for control.  A 20 percent evaluation 
is assigned if diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  38 
C.F.R. § 4.104, Code 7101.

A review of the medical evidence of record since 1996 shows 
no indication that the veteran has had blood pressure 
readings that would warrant an increased evaluation for 
hypertension.  In particular, as demonstrated in the January 
1999 VA heart examination, the predominant diastolic readings 
are below 100.  Moreover, there is no medical evidence of any 
systolic reading above 190.  Accordingly, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's hypertension.

The veteran's hypertension was originally evaluated under the 
provisions of Diagnostic Code 9501, psychological factors 
affecting cardiovascular condition.  In assessing the 
severity of physiological factors affecting a physical 
condition, the general rating formula for psychoneurotic 
disorders was used.  See 38 C.F.R. § 4.132, Diagnostic Code 
9501 (1996).  Under Diagnostic Code 9501, when two diagnoses 
were presented covering the organic and psychiatric aspects 
of a single disability entity, only one percentage evaluation 
was assigned under the appropriate diagnostic code determined 
by the rating board to represent the major degree of 
disability.  In the instant case, the RO used the criteria 
for hypertension as that was the primary disability.  
However, Diagnostic Code 9501 was removed from VA's Schedule 
for Rating Disabilities in October 1996.  In its stead, 38 
C.F.R. § 4.126(d) requires the RO in situations such as the 
instant case to evaluate the disability using a diagnostic 
code which represents the more disabling aspect of the 
condition.  While the veteran was advised of these changes in 
the April 1999 statement of the case, the changes essentially 
achieve the same result for the veteran in that hypertension 
is the primary component of the service-connected disability.  
In this regard, the Board notes that there is no evidence of 
a current nervous disorder associated with the previously 
diagnosed psychophysiological cardiovascular reaction, and 
the disability is properly evaluated under the rating 
criteria for hypertension.  

The Board has considered the rating issue on appeal in light 
of the provisions of 38 U.S.C.A. § 5107(b), but there is not 
such a state of equipoise of the positive evidence with the 
negative evidence to otherwise permit a more favorable 
determination.  In addition, the Board finds no evidence that 
the veteran's disability picture is so exceptional or unusual 
as to warrant a referral for a rating on an extraschedular 
basis.  It has not been shown that the veteran's service-
connected hypertension disability has resulted in frequent 
hospitalizations or caused a marked interference in his 
employment.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).  The Board is, therefore, not required to refer this 
matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for bipolar disorder as secondary to the 
service-connected psychophysiological cardiovascular reaction 
with hypertension is denied.

Entitlement to an increased rating for psychophysiological 
cardiovascular reaction with hypertension, currently rated as 
10 percent disabling, is denied.




		
	K. J. LORING	
	Acting Veterans Law Judge
	Board of Veterans' Appeals


 

